January 30, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        RSL FUNDING, LLC, Appellant

NO. 14-12-00279-CV                          V.

   CHAVEZE D. PIPPINS, DANIEL P. MORRIS, DONNA M. O’BRIEN,
 METROPOLITAN LIFE INSURANCE COMPANY, METLIFE INSURANCE
   COMPANY OF CONNECTICUT, AND METLIFE INVESTORS USA
                   INSURANCE CO., Appellees
               ________________________________

      This cause, an interlocutory appeal from the trial court’s order granting a
stay of arbitration proceedings and denying a stay of trial proceedings, signed
March 30, 2012, was heard on the transcript of the record. We have inspected the
record and find no error in the trial court’s order. We therefore order the trial
court’s order AFFIRMED.

      We order appellant RSL Funding, LLC to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.